DETAILED ACTION
Introduction
This Final Office Action is in response to amendments and remarks filed on December 2, 2020, for the application with serial number 16/176,520

Claims 1, 8, and 15 are amended.
Claims 1-20 are pending.

Response to Remarks/Amendments
35 USC §101 Rejections
The Applicant traverses the rejection of the claims as being directed to an ineligible abstract idea.  Specifically, the Applicant submits that the claims are not directed to an abstract idea because they are directed to simulating performance parameters using machine learning to generate one or more predictions from input data.  In response, the Examiner points out that the claims merely recite the use of machine learning as a technological environment for implementing the abstract idea.  No particular improvement to machine learning is recited in the claims.  There is a distinct difference between reciting an improvement to a computer as a tool, and using a computer as a tool to implement an abstract idea.  In the claims, the abstract idea of generating prediction values is generally linked to a machine learning environment for implementation.  
The Applicant further contends that the claims recite significantly more than the abstract idea.  According to the Applicant, the claims solve a technical problem by providing objective metrics to assess team performance.  In response, the Examiner submits that the use of objective metrics provides a business solution to a business problem; namely, assessment of project teams.  No particular improvement to a technology or technical field is recited.  
The Applicant additionally contends that the claims provide a practical application of the abstract idea.  However, the Applicant does not provide any evidence to support this assertion.  The Examiner maintains that the claims do not provide a practical application for the reasons set forth in the rejection, below.
The rejection for lack of subject matter eligibility is updated and maintained.
35 USC §103 Rejections
Amendments to the claims changed the scope of the claims, necessitating further search and consideration of the prior art.  A new search returned the Gibson reference; cited in the rejection, below.  All arguments with respect to the prior art rejection in the previous Office Action are moot in light of the newly cited reference.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The Office published revised examination guidelines on January 7, 2019.  See https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility, ‘The Revised 2019 Patent Subject Matter Eligibility Guidance’ (PEG).  The rejection below reflects the updated, streamlined analysis provided in the PEG.  
Claims 1-20 are rejected under 35 U.S.C. 101.  The claimed invention is directed to non-statutory subject matter because the claimed invention recites a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Although claims(s) 1-20 are all directed to one of the four statutory categories of invention, the claims are directed to generating prediction values (as evidenced by exemplary claim 1; “generating prediction values for one or more aspects of team performance”); an abstract idea.  Certain 
Under step 2A of the PEG, a claim that is directed to a judicial exception must be evaluated to determine whether the claim provides a practical application of the judicial exception.  Additional elements of the independent claims amount to generic computer hardware that does not provide a practical application (a computer in independent claim 1; a computer readable medium in independent claim 8; and a system with a computer and memory device in independent claim 15). Independent claims 1, 8, and 15 do recite the use of machine learning to simulate various team assignment scenarios, but the machine learning merely recites a field of use and/ or technological environment for implementing the decision.  The machine learning is generally linked to the judicial exception.  See MPEP §2106.05(h).  The claims do not recite an improvement to another technology or technical field, nor do they recite an improvement to the functioning of the computer itself.  See MPEP §2106.05(a).  The claims 
	
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 2, 4, 5, 8, 9, 11, 12, 15, 16, 18, and 19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2013/0282605 A1 to Noelting (hereinafter ‘NOELTING’) in view of US 2013/0096970 A1 to Boss et al. (hereinafter ‘BOSS’) and US 2015/0095120 A1 to Gibson et al. (hereinafter ‘GIBSON’).

Claim 1 (Currently Amended)
NOELTING discloses a computer-implemented method (see abstract; a computer network with networked computer devices), comprising: receiving personality data associated with one or more individuals (see ¶[0013]-[0014]; a personality trait analysis component to establish a fit between entities), wherein the personality data is used to select a candidate from the one or more individuals (see ¶[0054]; job postings of candidates with resumes of prospective employees) for placement on a new team associated with a project or to match the candidate to an existing team (see ¶[0145]; a common use case where a company hires and needs to decide which projects to add the recruits to); and
receiving performance data (see ¶[0138] and [0175]; a recruitment performance measurement.  Jobs that match performance traits).
NOELTING does not explicitly disclose, but BOSS discloses, for one or more existing teams on one or more existing projects (see abstract; historical performance information relating to tasks to be performed by the team to achieve the goal). 
NOELTING discloses a system and method for user profile creation and access control that includes matching of user profiles of job seekers with interested parties based on personality traits and performance (see abstract and ¶[0002] and [0138]).  BOSS discloses a tool for dynamic team selection for improved performance that includes using performance data of tasks to match an individual to a team position that matches the individual’s historical performance (see abstract and ¶[0023]).  It would have been obvious to use historical performance to match an individual with team positions with the motivation to find a best fit for a team (see BOSS ¶[0023] and NOELTING ¶[0112]). 
NOELTING further discloses receiving team preference data (see ¶[0025]; match people together using preferences and filters based on commonality of interest) identifying an importance value associated with each team aspect of one or more team aspects (see ¶[0113] and [0122[; a hiring scorecard with weights so that employers can select tools that are important to them and have it represented in the scorecard).
NOELTING does not explicitly disclose, but BOSS discloses, used in a determination of the new team or for the existing team (see ¶[0038]; weight criterion of performance and user preferences to select members of a team). 

NOELTING does not specifically disclose, but GIBSON discloses, inputting the received personality data (see ¶[0044]; external constraints such as reliability used to determine a final schedule choice), performance data (see ¶[0041]; data indicating sales and profiles) and team preference data (see ¶[0044]; external constraints) used to determine a final schedule choice) to a simulator for simulating one or more aspects of team performance (see ¶[0044]; train a machine learning algorithm to predict the performance of the group at a future time);
simulating, using machine learning (see ¶[0042]; train a machine learning model as a Bayesian network for outcome metrics) and based on the personality data (see ¶[0044]; external constraints such as reliability), the performance data (see ¶[0041]; data indicating sales and profiles), and the team preference data (see ¶[0025]; match people together using preferences and filters based on commonality of interest), team productivity based on one or more of adding a person, replacing a person, comparing candidate impact, promoting a team member, and switching roles between team members (see ¶[0042] and [0044]; a business metric contribution score can be used to predict the performance of the group at a future time.  Any one team member will have a score for his or her contribution to the overall team’s ability to deliver each of the key metrics); and
generating prediction values for one or more aspects of team performance, deliverables, motivation, and team spirit when a team member is added to or replaced in the team (see again ¶[0042] and [0044]; a business metric contribution score can be used to predict the performance of the group at a future time.  Any one team member will have a score for his or her contribution to the overall team’s ability to deliver each of the key metrics).
NOELTING discloses a system and method for user profile creation and access control that includes determining an optimal team (see ¶[0153]) using machine learning (see ¶[0075]) based on personality (see ¶[0143]), performance traits (see ¶[0175]), and preferences (see ¶[0025]).  GIBSON discloses objective metrics measuring values of employees as groups that influence performance (see ¶[0005]) to determine an optimal grouping of the employees (see ¶[0028]) based on machine learning (see ¶[0042]).  It would have been obvious to include measures of group performance for determining an optimal group as taught by GIBSON in the system executing the method of NOELTING with the motivation to provide a third party tool to ensure that each team is the most productive match (see NOELTING ¶[0144]).  

Claim 2 (Original)
The combination of NOELTING, BOSS, and GIBSON discloses the computer-implemented method as set forth in claim 1.
NOELTING does not explicitly disclose, but BOSS discloses, wherein the one or more team aspects include data specifying at least one of performance, deliverables, motivation, or team spirit (see abstract; historical performance information relating to tasks to be performed by the team to achieve the goal). 
NOELTING discloses a system and method for user profile creation and access control that includes matching of user profiles of job seekers with interested parties based on personality traits and performance (see abstract and ¶[0002] and [0138]).  BOSS discloses a tool for dynamic team selection for improved performance that includes using performance data of tasks to match an individual to a team position that matches the individual’s historical performance (see abstract and ¶[0023]).  It would have been obvious to use historical 

Claim 4 (Original)
The combination of NOELTING, BOSS, and GIBSON discloses the computer-implemented method as set forth in claim 1.
NOELTING further discloses wherein the personality data for the one or more individuals includes at least one of personal profile information (see abstract; user profiles of sensitive information), professional profile information (see ¶[0003]; create profiles on social and professional networks), assessment information (see ¶[0023]; third party assessments), or attrition information.

Claim 5 (Original)
The combination of NOELTING, BOSS, and GIBSON discloses the computer-implemented method as set forth in claim 4.
NOELTING additionally discloses further comprising performing a personality assessment for the one or more individuals using at least one of personality psychological models (see ¶[0039], [0059], & [0065] and Fig. 11; psychometric assessment), social media information (see ¶[0086]-[0087] and [0115]; source job applicants from social media), personal professional enterprise records (see ¶[0082]; work history checks), or individual-provided profile information (see ¶[0082]; job seeker biographical information).

Claim 8 (Currently Amended)
NOELTING discloses a non-transitory, computer-readable medium storing one or more instructions executable by a computer system (see abstract; a computer network with networked computer devices) to perform operations comprising: receiving personality data associated with one or more individuals (see ¶[0013]-[0014]; a personality trait analysis component to establish a fit between entities), wherein the personality data is used to select a candidate from the one or more individuals (see ¶[0054]; job postings of candidates with resumes of prospective employees) for placement on a new team associated with a project or to match the candidate to an existing team (see ¶[0145]; a common use case where a company hires and needs to decide which projects to add the recruits to); and
receiving performance data (see ¶[0138] and [0175]; a recruitment performance measurement.  Jobs that match performance traits).
NOELTING does not explicitly disclose, but BOSS discloses, for one or more existing teams on one or more existing projects (see abstract; historical performance information relating to tasks to be performed by the team to achieve the goal). 
NOELTING discloses a system and method for user profile creation and access control that includes matching of user profiles of job seekers with interested parties based on personality traits and performance (see abstract and ¶[0002] and [0138]).  BOSS discloses a tool for dynamic team selection for improved performance that includes using performance data of tasks to match an individual to a team position that matches the individual’s historical performance (see abstract and ¶[0023]).  It would have been obvious to use historical performance to match an individual with team positions with the motivation to find a best fit for a team (see BOSS ¶[0023] and NOELTING ¶[0112]) .
NOELTING further discloses receiving team preference data (see ¶[0025]; match people together using preferences and filters based on commonality of interest) identifying an importance value associated with each team aspect of one or more team aspects (see ¶[0113] and [0122[; a hiring scorecard with weights so that employers can select tools that are important to them and have it represented in the scorecard).
used in a determination of the new team or for the existing team (see ¶[0038]; weight criterion of performance and user preferences to select members of a team). 
NOELTING discloses a system and method for user profile creation and access control that includes matching of user profiles of job seekers with interested parties for addition to a work team based on a weighted scorecard.  BOSS discloses a tool for dynamic team selection for improved performance that includes using weighted criterion of preferences to make matches.  It would have been obvious to include a current team for adding an individual as taught by BOSS in the system executing the method of NOELTING with the motivation to find a dynamic solution for team selection.(see BOSS ¶[0007]-[0008]).
NOELTING does not specifically disclose, but GIBSON discloses, inputting the received personality data (see ¶[0044]; external constraints such as reliability used to determine a final schedule choice), performance data (see ¶[0041]; data indicating sales and profiles) and team preference data (see ¶[0044]; external constraints) used to determine a final schedule choice) to a simulator for simulating one or more aspects of team performance (see ¶[0044]; train a machine learning algorithm to predict the performance of the group at a future time);
simulating, using machine learning (see ¶[0042]; train a machine learning model as a Bayesian network for outcome metrics) and based on the personality data (see ¶[0044]; external constraints such as reliability), the performance data (see ¶[0041]; data indicating sales and profiles), and the team preference data (see ¶[0025]; match people together using preferences and filters based on commonality of interest), team productivity based on one or more of adding a person, replacing a person, comparing candidate impact, promoting a team member, and switching roles between team members (see ¶[0042] and [0044]; a business metric contribution score can be used to predict the performance of the group at a ; and
generating prediction values for one or more aspects of team performance, deliverables, motivation, and team spirit when a team member is added to or replaced in the team (see again ¶[0042] and [0044]; a business metric contribution score can be used to predict the performance of the group at a future time.  Any one team member will have a score for his or her contribution to the overall team’s ability to deliver each of the key metrics).
NOELTING discloses a system and method for user profile creation and access control that includes determining an optimal team (see ¶[0153]) using machine learning (see ¶[0075]) based on personality (see ¶[0143]), performance traits (see ¶[0175]), and preferences (see ¶[0025]).  GIBSON discloses objective metrics measuring values of employees as groups that influence performance (see ¶[0005]) to determine an optimal grouping of the employees (see ¶[0028]) based on machine learning (see ¶[0042]).  It would have been obvious to include measures of group performance for determining an optimal group as taught by GIBSON in the system executing the method of NOELTING with the motivation to provide a third party tool to ensure that each team is the most productive match (see NOELTING ¶[0144]).  

Claim 9 (Original)
The combination of NOELTING, BOSS, and GIBSON discloses the non-transitory, computer-readable medium as set forth in claim 8.
NOELTING does not explicitly disclose, but BOSS discloses, wherein the one or more team aspects include data specifying at least one of performance, deliverables, motivation, or team spirit (see abstract; historical performance information relating to tasks to be performed by the team to achieve the goal). 
NOELTING discloses a system and method for user profile creation and access control that includes matching of user profiles of job seekers with interested parties based on 

Claim 11 (Original)
The combination of NOELTING, BOSS, and GIBSON discloses the non-transitory, computer-readable medium as set forth in claim 8.
NOELTING further discloses wherein the personality data for the one or more individuals includes at least one of personal profile information (see abstract; user profiles of sensitive information), professional profile information (see ¶[0003]; create profiles on social and professional networks), assessment information (see ¶[0023]; third party assessments), or attrition information.

Claim 12 (Original)
The combination of NOELTING, BOSS, and GIBSON discloses the non-transitory, computer-readable medium as set forth in claim 11.
NOELTING additionally discloses the operations further comprising performing a personality assessment for the one or more individuals using at least one of personality psychological models (see ¶[0039], [0059], & [0065] and Fig. 11; psychometric assessment), social media information (see ¶[0086]-[0087] and [0115]; source job applicants from social media), personal professional enterprise records (see ¶[0082]; work history checks), or individual-provided profile information (see ¶[0082]; job seeker biographical information).

Claim 15 (Currently Amended)
NOELTING discloses a computer-implemented system, comprising: one or more computers (see abstract; a computer network with networked computer devices); and one or more computer memory devices interoperably coupled with the one or more computers and having tangible, non-transitory, machine-readable media storing one or more instructions (see again abstract; a computer network with networked computer devices)  that, when executed by the one or more computers, perform one or more operations comprising: receiving personality data associated with one or more individuals (see ¶[0013]-[0014]; a personality trait analysis component to establish a fit between entities), wherein the personality data is used to select a candidate from the one or more individuals (see ¶[0054]; job postings of candidates with resumes of prospective employees) for placement on a new team associated with a project or to match the candidate to an existing team (see ¶[0145]; a common use case where a company hires and needs to decide which projects to add the recruits to); and
receiving performance data (see ¶[0138] and [0175]; a recruitment performance measurement.  Jobs that match performance traits).
NOELTING does not explicitly disclose, but BOSS discloses,  for one or more existing teams on one or more existing projects (see abstract; historical performance information relating to tasks to be performed by the team to achieve the goal). 
NOELTING discloses a system and method for user profile creation and access control that includes matching of user profiles of job seekers with interested parties based on personality traits and performance (see abstract and ¶[0002] and [0138]).  BOSS discloses a tool for dynamic team selection for improved performance that includes using performance data of tasks to match an individual to a team position that matches the individual’s historical performance (see abstract and ¶[0023]).  It would have been obvious to use historical performance to match an individual with team positions with the motivation to find a best fit for a team (see BOSS ¶[0023] and NOELTING ¶[0112]) .
receiving team preference data (see ¶[0025]; match people together using preferences and filters based on commonality of interest) identifying an importance value associated with each team aspect of one or more team aspects (see ¶[0113] and [0122[; a hiring scorecard with weights so that employers can select tools that are important to them and have it represented in the scorecard).
NOELTING does not explicitly disclose, but BOSS discloses,  used in a determination of the new team or for the existing team (see ¶[0038]; weight criterion of performance and user preferences to select members of a team). 
NOELTING discloses a system and method for user profile creation and access control that includes matching of user profiles of job seekers with interested parties for addition to a work team based on a weighted scorecard.  BOSS discloses a tool for dynamic team selection for improved performance that includes using weighted criterion of preferences to make matches.  It would have been obvious to include a current team for adding an individual as taught by BOSS in the system executing the method of NOELTING with the motivation to find a dynamic solution for team selection.(see BOSS ¶[0007]-[0008]).
NOELTING does not specifically disclose, but GIBSON discloses, inputting the received personality data (see ¶[0044]; external constraints such as reliability used to determine a final schedule choice), performance data (see ¶[0041]; data indicating sales and profiles) and team preference data (see ¶[0044]; external constraints) used to determine a final schedule choice) to a simulator for simulating one or more aspects of team performance (see ¶[0044]; train a machine learning algorithm to predict the performance of the group at a future time);
simulating, using machine learning (see ¶[0042]; train a machine learning model as a Bayesian network for outcome metrics) and based on the personality data (see ¶[0044]; external constraints such as reliability), the performance data (see ¶[0041]; data indicating sales and profiles), and the team preference data (see ¶[0025]; match people together using , team productivity based on one or more of adding a person, replacing a person, comparing candidate impact, promoting a team member, and switching roles between team members (see ¶[0042] and [0044]; a business metric contribution score can be used to predict the performance of the group at a future time.  Any one team member will have a score for his or her contribution to the overall team’s ability to deliver each of the key metrics); and
generating prediction values for one or more aspects of team performance, deliverables, motivation, and team spirit when a team member is added to or replaced in the team (see again ¶[0042] and [0044]; a business metric contribution score can be used to predict the performance of the group at a future time.  Any one team member will have a score for his or her contribution to the overall team’s ability to deliver each of the key metrics).
NOELTING discloses a system and method for user profile creation and access control that includes determining an optimal team (see ¶[0153]) using machine learning (see ¶[0075]) based on personality (see ¶[0143]), performance traits (see ¶[0175]), and preferences (see ¶[0025]).  GIBSON discloses objective metrics measuring values of employees as groups that influence performance (see ¶[0005]) to determine an optimal grouping of the employees (see ¶[0028]) based on machine learning (see ¶[0042]).  It would have been obvious to include measures of group performance for determining an optimal group as taught by GIBSON in the system executing the method of NOELTING with the motivation to provide a third party tool to ensure that each team is the most productive match (see NOELTING ¶[0144]).  

Claim 16 (Original)
The combination of NOELTING, BOSS, and GIBSON discloses the computer-implemented system as set forth in claim 15.
NOELTING does not explicitly disclose, but BOSS discloses, wherein the one or more team aspects include data specifying at least one of performance, deliverables, motivation, or team spirit (see abstract; historical performance information relating to tasks to be performed by the team to achieve the goal). 
NOELTING discloses a system and method for user profile creation and access control that includes matching of user profiles of job seekers with interested parties based on personality traits and performance (see abstract and ¶[0002] and [0138]).  BOSS discloses a tool for dynamic team selection for improved performance that includes using performance data of tasks to match an individual to a team position that matches the individual’s historical performance (see abstract and ¶[0023]).  It would have been obvious to use historical performance to match an individual with team positions with the motivation to find a best fit for a team (see BOSS ¶[0023] and NOELTING ¶[0112]).

Claim 18 (Original)
The combination of NOELTING, BOSS, and GIBSON discloses the computer-implemented system as set forth in claim 15.
NOELTING further discloses wherein the personality data for the one or more individuals includes at least one of personal profile information (see abstract; user profiles of sensitive information), professional profile information (see ¶[0003]; create profiles on social and professional networks), assessment information (see ¶[0023]; third party assessments), or attrition information.

Claim 19 (Original)
The combination of NOELTING, BOSS, and GIBSON discloses the computer-implemented system as set forth in claim 18.
NOELTING additionally discloses the operations further comprising performing a personality assessment for the one or more individuals using at least one of personality psychological models (see ¶[0039], [0059], & [0065] and Fig. 11; psychometric assessment), social media information (see ¶[0086]-[0087] and [0115]; source job applicants from social media), personal professional enterprise records (see ¶[0082]; work history checks), or individual-provided profile information (see ¶[0082]; job seeker biographical information).

Claims 3, 10, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0282605 A1 to NOELTING, US 2013/0096970 A1 to BOSS et al., and US 2015/0095120 A1 to GIBSON et al. as applied to claim 1 above, and further in view of US 2018/0218324 A1 to Friebner-Mueller et al. (hereinafter ‘FRIEBNER-MUELLER’).

Claim 3 (Original)
The combination of NOELTING, BOSS, and GIBSON discloses the computer-implemented method as set forth in claim 1.
The combination of NOELTING, BOSS, and GIBSON does not specifically disclose, but FRIEBNER-MUELLER discloses, wherein the one or more team aspects further include data specifying team member interactions and team strengths/weaknesses (see ¶[0006]; personality types explain how individuals interact, and each personality type has a different strength and weakness).
NOELTING discloses a system and method for user profile creation and access control that includes matching of user profiles of job seekers with interested parties based on personality traits and performance (see abstract and ¶[0002] and [0138]).  FRIEBNER-MUELLER discloses a system and method of operation for facilitating workplace communication for project managers based on personality types, each with a strength and weakness.   It would have been obvious to include the personality types with strengths and weaknesses as taught by FRIEBNER-MUELLER in the system executing the method of NOELTING with the motivation to match job seekers with interested parties in a work project environment.

Claim 10 (Original)
The combination of NOELTING, BOSS, and GIBSON discloses the non-transitory, computer-readable medium as set forth in claim 8.
The combination of NOELTING, BOSS, and GIBSON does not specifically disclose, but FRIEBNER-MUELLER discloses, wherein the one or more team aspects further include data specifying team member interactions and team strengths/weaknesses (see ¶[0006]; personality types explain how individuals interact, and each personality type has a different strength and weakness).
NOELTING discloses a system and method for user profile creation and access control that includes matching of user profiles of job seekers with interested parties based on personality traits and performance (see abstract and ¶[0002] and [0138]).  FRIEBNER-MUELLER discloses a system and method of operation for facilitating workplace communication for project managers based on personality types, each with a strength and weakness.   It would have been obvious to include the personality types with strengths and weaknesses as taught by FRIEBNER-MUELLER in the system executing the method of NOELTING with the motivation to match job seekers with interested parties in a work project environment.

Claim 17 (Original)
The combination of NOELTING, BOSS, and GIBSON discloses the computer-implemented system as set forth in claim 15.
The combination of NOELTING, BOSS, and GIBSON does not specifically disclose, but FRIEBNER-MUELLER discloses, wherein the one or more team aspects further include data specifying team member interactions and team strengths/weaknesses (see ¶[0006]; personality types explain how individuals interact, and each personality type has a different strength and weakness).
.

Claims 6, 13, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0282605 A1 to NOELTING, US 2013/0096970 A1 to BOSS et al., and US 2015/0095120 A1 to GIBSON et al. as applied to claim 1 above, and further in view of US 8,352,341 B1 to Greenberg et al. (hereinafter ‘GREENBERG’).

Claim 6 (Original)
The combination of NOELTING, BOSS, and GIBSON discloses the computer-implemented method as set forth in claim 1.
The combination of NOELTING, BOSS, and GIBSON does not specifically disclose, but GREENBERG discloses, further comprising performing periodic team assessments using at least one of managerial assessment data, project tracking data, or human resources data (see col 4, ln 39-col 5, ln 2; as the project progresses through task execution phase, ongoing assessments of team communication and effectiveness against goals offers a chance to adjust team membership mid-stream).
NOELTING discloses a system and method for user profile creation and access control that includes matching of user profiles of job seekers with interested parties to assign job seekers to projects (see ¶[0103] and [0133]).  GREENBERG discloses a method and system for 

Claim 13 (Original)
The combination of NOELTING, BOSS, and GIBSON discloses the non-transitory, computer-readable medium as set forth in claim 8.
The combination of NOELTING, BOSS, and GIBSON does not specifically disclose, but GREENBERG discloses, the operations further comprising performing periodic team assessments using at least one of managerial assessment data, project tracking data, or human resources data (see col 4, ln 39-col 5, ln 2; as the project progresses through task execution phase, ongoing assessments of team communication and effectiveness against goals offers a chance to adjust team membership mid-stream).
NOELTING discloses a system and method for user profile creation and access control that includes matching of user profiles of job seekers with interested parties to assign job seekers to projects (see ¶[0103] and [0133]).  GREENBERG discloses a method and system for managing workforce mobility within a business entity that includes ongoing project assessments to adjust team membership.  It would have been obvious to include ongoing project assessments as taught by GREENBERG in the system executing the method of NOELTING with the motivation to assign job seekers to projects mid-stream.

Claim 20 (Original)
The combination of NOELTING, BOSS, and GIBSON discloses the computer-implemented system as set forth in claim 15.
the operations further comprising performing periodic team assessments using at least one of managerial assessment data, project tracking data, or human resources data (see col 4, ln 39-col 5, ln 2; as the project progresses through task execution phase, ongoing assessments of team communication and effectiveness against goals offers a chance to adjust team membership mid-stream).
NOELTING discloses a system and method for user profile creation and access control that includes matching of user profiles of job seekers with interested parties to assign job seekers to projects (see ¶[0103] and [0133]).  GREENBERG discloses a method and system for managing workforce mobility within a business entity that includes ongoing project assessments to adjust team membership.  It would have been obvious to include ongoing project assessments as taught by GREENBERG in the system executing the method of NOELTING with the motivation to assign job seekers to projects mid-stream.

Claims 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0282605 A1 to NOELTING, US 2013/0096970 A1 to BOSS et al., and US 2015/0095120 A1 to GIBSON et al. as applied to claim 1 above, and further in view of US 2007/0129979 A1 to Kumagai et al. (hereinafter ‘KUMAGAI’).
 
Claim 7 (Original)
The combination of NOELTING, BOSS, and GIBSON discloses the computer-implemented method as set forth in claim 1.
The combination of NOELTING, BOSS, and GIBSON does not specifically disclose, but KUMAGAI discloses, further comprising calculating a prediction of harmony and synergy values for the candidate with respect to the new team or the existing team (see abstract and ¶[0055]; .
NOELTING discloses a system and method for user profile creation and access control that includes matching of user profiles of job seekers with interested parties to assign job seekers to projects (see ¶[0103] and [0133]).  KUMAGAI  discloses a method and system for supporting business process design by modeling role relationships that includes estimating profit and loss based on synergy factors.  It would have been obvious to include the synergy factors as taught by KUMAGAI  in the system executing the method of NOELTING with the motivation to match user profiles of job seekers and assign them to projects.

Claim 14 (Original)
The combination of NOELTING, BOSS, and GIBSON discloses the non-transitory, computer-readable medium as set forth in claim 8.
The combination of NOELTING, BOSS, and GIBSON does not specifically disclose, but KUMAGAI discloses, the operations further comprising calculating a prediction of harmony and synergy values for the candidate with respect to the new team or the existing team (see abstract and ¶[0055]; extract synergy factors and calculate estimated profit-and-loss  values to evaluate role relationships among persons who are an essential part of a business process).
NOELTING discloses a system and method for user profile creation and access control that includes matching of user profiles of job seekers with interested parties to assign job seekers to projects (see ¶[0103] and [0133]).  KUMAGAI  discloses a method and system for supporting business process design by modeling role relationships that includes estimating profit and loss based on synergy factors.  It would have been obvious to include the synergy factors as taught by KUMAGAI  in the system executing the method of NOELTING with the motivation to match user profiles of job seekers and assign them to projects.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD N SCHEUNEMANN whose telephone number is (571)270-7947.  The examiner can normally be reached on M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on 571-270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/RICHARD N SCHEUNEMANN/Primary Examiner, Art Unit 3624